                   Case 2:19-cv-01984-BJR Document 40 Filed 07/13/20 Page 1 of 2




 1
                                                                   Honorable Barbara J. Rothstein
 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 9                                            AT SEATTLE
10
     PACIFIC WOODTECH CORPORATION,                       No. 2:19-cv-01984 BJR
11   a Washington corporation,
12                          Plaintiff,                   STIPULATED PERMANENT
                                                         INJUNCTION
13            v.
14   DANIEL SEMSAK, an individual,
15                          Defendant.
16

17

18            1.       On December 6, 2019, the Court entered a temporary protective order enjoining
19   Defendant from disclosing or using Plaintiff’s confidential information and trade secrets and
20   requiring Defendant and Murphy Company to preserve all evidence in whatever form currently
21   available related to Defendant’s confidential information. ECF No. 11.
22            2.       The parties agreed to the extension of the terms of the temporary protective order
23   in the form of a temporary injunction while they negotiated the protocol for the inspection of
24   Defendant’s home and work computers.           On December 17, 2019, the Court converted the
25   temporary restraining order to a temporary injunction under Federal Rule of Civil Procedure
26   65(a) and ordered it to continue in effect until January 31, 2020. ECF No. 22. The Court

     STIPULATED PERMANENT INJUNCTION - 1
     (Cause No. 2:19-cv-01984 BJR)
                                                                                     STOEL RIVES LLP
                                                                                          ATTORNEYS
                                                                     600 University Street, Suite 3600, Seattle, WA 98101
     107104918.4 0030424-00043                                                     Telephone 206.624.0900
                   Case 2:19-cv-01984-BJR Document 40 Filed 07/13/20 Page 2 of 2




 1   continued the temporary injunction on several occasions, and now enters this stipulated

 2   permanent injunction as part of a settlement of this matter. Pursuant to the parties’ settlement

 3   agreement, entry of this injunction is not and shall not be construed as an admission of liability

 4   by any party.

 5            3.       While Murphy Company is not a party to the underlying action, it was included as

 6   a party to the parties’ settlement agreement and release and has stipulated to entry of this Order.

 7            4.       Defendant Daniel Semsak and Murphy Company are permanently enjoined from

 8   disclosing or using any confidential information belonging to Plaintiff that was or may have been

 9   in Semsak’s possession at the time of his departure from Plaintiff Pacific Woodtech Corporation.

10   Any data that Defendant Semsak and/or Murphy Company claim is equally available via

11   lawfully public means shall be obtained by them only from such public sources.

12            5.       Within thirty (30) days of execution of the settlement agreement by all parties

13   thereto, Semsak, in collaboration with his counsel and the Court-appointed Special Master, shall

14   ensure that all Electronic Devices, as that term is used in the Court’s March 9, 2020, Stipulated

15   Order Governing Discovery of Electronically Stored Information (ECF 33) (“the March 9

16   Order”), are either destroyed or permanently rendered free of any ESI (as that term is used in the

17   March 9 Order) that contains PWT information. Semsak shall certify completion of his

18   obligations under this paragraph to Plaintiff’s counsel in writing and under oath within five (5)

19   days thereafter.

20            6.       The Court shall retain jurisdiction to enforce this injunction for a period of five

21   years. In any action to enforce this injunction, the prevailing party shall be entitled to recover its

22   reasonable attorneys’ fees and costs from the losing party.

23

24            Dated this 13th day of July, 2020.

25
                                                  The Honorable Barbara J. Rothstein
26

     STIPULATED PERMANENT INJUNCTION - 2
     (Cause No. 2:19-cv-01984 BJR)
                                                                                        STOEL RIVES LLP
                                                                                             ATTORNEYS
                                                                        600 University Street, Suite 3600, Seattle, WA 98101
     107104918.4 0030424-00043                                                        Telephone 206.624.0900
